SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 8, 2011 First Citizens BancShares, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16715 56-1528994 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 4300 Six Forks Road; Raleigh, North Carolina (Address of principal executive offices) (Zip Code) Registrant's phone number including area code:919/716-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 UCT 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 8.01 Other Events On July 8, 2011, Registrant’s wholly-owned subsidiary First-Citizens Bank & Trust Company (FCB) entered into an agreement with the Federal Deposit Insurance Corporation (FDIC) to purchase substantially all the assets and assume the majority of the liabilities of Colorado Capital Bank of Castle Rock, Colorado at a discount of $154.9 million, with no deposit premium. The FDIC serves as Receiver of the institution.The Purchase and Assumption Agreement (Agreement) with the FDIC is attached hereto as Exhibit 99.1.The loans and other real estate purchased by FCB are covered by loss share agreements between the FDIC and FCB, whereby the FDIC has agreed to cover certain losses incurred by FCB. At March 31, 2011, Colorado Capital Bank reported total assets of $717.5 million, loans and leases of $598.7 million and total deposits of $672.7 million. Further information regarding the transaction is included in FCB’s news release dated July 8, 2011 and the Agreement, attached hereto as Exhibit 99.1 and 99.2. Item 9.01 Financial Statements and Exhibits (d)Exhibits The following exhibits are being filed with this Report: Exhibit No.
